DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 6/7/2022.  Claims 1-20 are pending and have been examined.  Claims 1-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,901,939. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of U.S Patent No. 10,901,939 anticipates each of the claims of the instant application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 4, lines 1-2 the limitations stating “the array of single resistive cross point processing units include…logic operations for computing outputs” lacks clarity.  The limitation lacks clarity because it is unclear what a “processing unit including logic operations for computing” means.  Is the applicant indicating that the processing unit performs logic operations for computing outputs; for example, see Fig. 3 of applicant’s disclosure illustrating that resistive processing units include a multiplier (element 32) and an adder (element 34) which are used to perform operations for computing outputs.  The examiner suggests the applicant amend the claims with support from the disclosure corresponding to Fig. 3 as to improve the clarity and readability of the claim.
In regards to claim 11, line 1 the limitation “the array of single resistive cross point processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of resistive processing units” of claim 9, line 8? The examiner believes the applicant is referring to the “first array of single resistive cross point processing units”, and for purposes of examination will interpret the limitation as such.  However, the examiner suggests the applicant amend the limitation of claim 11 to “the first array of single resistive cross point processing units” as to improve clarity of the claim.
In regards to claim 12, line 1 the limitation “the array of single resistive cross point processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of resistive processing units” of claim 9, line 8? The examiner believes the applicant is referring to the “first array of single resistive cross point processing units”, and for purposes of examination will interpret the limitation as such.  However, the examiner suggests the applicant amend the limitation of claim 12 to “the first array of single resistive cross point processing units” as to improve clarity of the claim.
In regards to claim 12, lines 1-2 the limitations stating “the array of single resistive cross point processing units include…logic operations for computing outputs” lacks clarity.  The limitation lacks clarity because it is unclear what a “processing unit including logic operations for computing” means.  Is the applicant indicating that the processing unit performs logic operations for computing outputs; for example, see Fig. 3 of applicant’s disclosure illustrating that resistive processing units include a multiplier (element 32) and an adder (element 34) which are used to perform operations for computing outputs.  The examiner suggests the applicant amend the claims with support from the disclosure corresponding to Fig. 3 as to improve the clarity and readability of the claim.
In regards to claim 13, line 2 the limitation “the array of single resistive cross point processing units” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “first array of single resistive cross point processing units” of claim 9, line 2 or the “second array of resistive processing units” of claim 9, line 8? The examiner believes the applicant is referring to the “first array of single resistive cross point processing units”, and for purposes of examination will interpret the limitation as such.  However, the examiner suggests the applicant amend the limitation of claim 13 to “the first array of single resistive cross point processing units” as to improve clarity of the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 8-9, 11-12, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, PGPUB No. 2016/0049195, Taha, PGPUB No. 2015/0213884 and further in view of Buchanan, PGPUB No. 2017/0220526.

	In regards to claim 1, Yu teaches “A processor device, comprising: an array of single resistive cross point memory connected between row and column lines with a resistive element” ([0024 and 0074]:  wherein a processor device (See device of Fig. 1) comprises a resistive cross point memory network that is connected between row and column lines with a resistive element (See Fig. 1)) “the array of single resistive memory being configured to perform bidirectional communications along the row and column lines using the array of resistive memory” ([0057, 0060 and 0066]:  wherein the resistive memory array performs bidirectional communications along the word (row) and bit (column) lines using the resistive elements of the resistive memory.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2)) “and to execute computations in tandem with programmable peripheral circuitry.” ([0024-0030 and 0074]: wherein the resistive memory array is used to execute computations (matrix multiplication) in tandem with peripheral digital processing circuitry (element 28).  Wherein digital processing circuitry is an intel core which is a programmable processor core (also see Fig. 1 and [0004 and 0045] for further clarity))
	Yu does not teach “an array of single resistive cross point processing units”, “the array of single resistive cross point processing units”, “the array of single resistive cross point processing units” nor “the array of single resistive cross point processing units configured to execute analog computations at a core”.  Yu discloses using a resistive memory array to perform computations on a semiconductor die (See Yu [0074 and Fig.1]).  However, Yu does not disclose that the resistive memory array performs computations at a core.
	Taha discloses a resistive memory array located on (i.e. at) a multicore processor ([0056 and Fig.1]).  The combination would have a resistive memory array that performs computations in Yu, to be located on (i.e. at) a core of a multicore processor as taught in Taha.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to be located on a multi-core processor as taught in Taha.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one know element (including a resistive memory array on a core of a multi-core processor) for another (including a resistive memory array on a generic semiconductor die) for the benefit of added flexibility (MPEP 2143, Example B).
	The overall combination of Yu and Taha does not teach “an array of single resistive cross point processing units”, “the resistive processing units”, “the array of resistive processing units” nor “the resistive processing units configured to execute analog computations”.  Yu does teach a cross-point resistive memory array, wherein the memory array performs bidirectional communications.  However, Yu does not teach a resistive memory array wherein the resistive memory array comprises an array of resistive processing units.
	Buchanan teaches “an array of single resistive cross point processing units connected between row and column lines with a resistive element” ([0073]:  wherein a resistive memory array comprises an array of single resistive cross point processing units connected between row and column lines with a resistive element (element 102) (See Fig. 1 and Fig. 7)) “the array of single resistive cross point processing units” ([0073 and See Figs. 1 and 7]:  see element 760) “the array of single resistive cross point processing units”  ([0073 and See Figs. 1 and 7]:  see element 760) nor “the array of resistive cross point processing units configured to execute analog computations”.  ([0012, 0032, 0038 and 0073]:  wherein the resistive processing units are configured to execute analog computations as they perform operations on analog signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to include the array of resistive processing units as used in the resistive memory array of Buchanan.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a resistive memory array which includes multipliers as well as resistive elements) to a known device (resistive memory array of Yu) ready for improvement to yield predictable results (a resistive memory array, wherein units of the resistive memory array include a multiplier as well as a resistive element) for the benefit of using the resistive processing units of Buchanan which allow added flexibility and preserves resistive memory state which can improve accuracy and reliability of operations (Buchanan [0015-0017]).

	Claim 16 is similarly rejected on the same basis as claim 1 above as claim 16 is the method claim corresponding to the processor device of claim 1 above. (Note:  claim 16 is a method claim and therefore also states “issuing coded instructions to carry out a processing operation using an array of single resistive cross point processing units”.  However, the reference Buchanan teaches said limitation in paragraphs [0055-0056].  Therefore, the overall combination of references teaches claim 16 as well as claim 1)

	In regards to claim 3, the overall combination of Yu, Taha and Buchanan teaches “The processor device as recited in claim 1” (see rejection of claim 1 above) “wherein the array of single resistive cross point processing units are analog processing elements cross-coupled between the row lines and the column lines, and include at least one of: programmable memristors or resistive random-access memory.” (Buchanan [0028, 0032, 0038 and 0073]:  wherein resistive process units are analog processing elements cross-coupled between row lines and column lines and include at least one of a memristor or a resistive random access memory (also see Figs. 1 and 7))

          In regards to claim 4, the overall combination of Yu, Taha and Buchanan teaches “The processor device as recited in claim 1” (see rejection of claim 1 above) “wherein the array of single resistive cross point processing units includes a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)

In regards to claim 8, the overall combination of Yu, Taha and Buchanan teaches “The processor device as recited in claim 1” (see rejection of claim 1 above) “wherein the array includes row inputs and column inputs such that when a voltage is applied to the row inputs the column lines output currents and when a voltage is applied to the column inputs the row lines output currents.” (Yu [0057, 0060 and 0066]: wherein the resistive memory array includes row inputs and column inputs such that a voltage is applied to a row and a column outputs a current or a voltage is applied to a column and a row outputs a current.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2) |Buchanan [0055-0073])



	In regards to claim 9, Yu teaches “A processor device, comprising: an first array of single resistive cross point memory connected between row and column lines with a resistive element” ([0024 and 0074]:  wherein a processor device (See device of Fig. 1) comprises a resistive cross point memory network that is connected between row and column lines with a resistive element (See Fig. 1)) “the first array of single resistive cross point memory being configured to perform bidirectional communications along the row and column lines using the first array of single resistive cross point memory” ([0057, 0060 and 0066]:  wherein the resistive memory array performs bidirectional communications along the word (row) and bit (column) lines using the resistive elements of the resistive memory.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2)) “and to execute computations in tandem with programmable peripheral circuitry.” ([0024-0030 and 0074]: wherein the resistive memory array is used to execute computations (matrix multiplication) in tandem with peripheral digital processing circuitry (element 28).  Wherein digital processing circuitry is an intel core which is a programmable processor core (also see Fig. 1 and [0004 and 0045] for further clarity))
	Yu does not teach “a first array of single resistive cross point processing units”, “the first array of single resistive cross point processing units”, “first array of single resistive cross point processing units”, “the first array of single resistive cross point processing units configured to execute analog computations at the first core” nor “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  Yu discloses using a resistive memory array to perform computations on a semiconductor die (See Yu [0074 and Fig.1]).  However, Yu does not disclose that the resistive memory array performs computations at a core.
	Taha discloses a resistive memory array located on (i.e. at) a multicore processor ([0056 and Fig.1]).  The combination would have a resistive memory array that performs computations in Yu, to be located on (i.e. at) a core of a multicore processor as taught in Taha.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to be located on a multi-core processor as taught in Taha.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one know element (including a resistive memory array on a core of a multi-core processor) for another (including a resistive memory array on a generic semiconductor die) for the benefit of added flexibility (MPEP 2143, Example B).
	The overall combination of Yu and Taha does not teach “first array of single resistive cross point processing units”, “the first array of single resistive cross point processing units”, “the first array of single resistive cross point processing units”, “the first array of single resistive cross point processing units configured to execute analog computations” nor “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  Yu does teach a cross-point resistive memory array, wherein the memory array performs bidirectional communications.  However, Yu does not teach a resistive memory array wherein the resistive memory array comprises an array of resistive processing units.
	Buchanan teaches “an array of single resistive cross point processing units connected between row and column lines with a resistive element” ([0073]:  wherein a resistive memory array comprises an array of single resistive cross point processing units connected between row and column lines with a resistive element (element 102) (See Fig. 1 and Fig. 7)) “the array of single resistive cross point processing units” ([0073 and See Figs. 1 and 7]:  see element 760) “the array of single resistive cross point processing units”  ([0073 and See Figs. 1 and 7]:  see element 760) and “the array of single resistive cross point processing units configured to execute analog computations”.  ([0012, 0032, 0038 and 0073]:  wherein the resistive processing units are configured to execute analog computations as they perform operations on analog signals)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resistive memory array of Yu to include the array of resistive processing units as used in the resistive memory array of Buchanan.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a resistive memory array which includes multipliers as well as resistive elements) to a known device (resistive memory array of Yu) ready for improvement to yield predictable results (a resistive memory array, wherein units of the resistive memory array include a multiplier as well as a resistive element) for the benefit of using the resistive processing units of Buchanan which allow added flexibility and preserves resistive memory state which can improve accuracy and reliability of operations (Buchanan [0015-0017]).
	The overall combination of Yu, Taha and Buchanan thus far does not teach “a second core including a second array of resistive processing units connected between row and column lines with a resistive element.”  However, the combination teaches a first array of single resistive cross point processing units connected between row and column lines with a resistive element located at a core of a multi-core processor (see above where the combination of Yu and Buchanan teaches the resistive processing units and Taha teaches the multicore processor).  Therefore, it would have been obvious to include a second array of resistive processing units connected between row and column lines with a resistive element, as taught in the combination of Yu and Buchanan, to be located in a second core of Taha.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a second core of the overall combination of Yu, Taha and Buchanan to include a same architecture as the first core (i.e. including an array of resistive processing units connected between row and column lines with a resistive element).  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using homogeneous cores in a multicore processor) to a known device (multi-core processor of Yu, Taha and Buchanan) ready for improvement to yield predictable results (a multicore processor which includes homogenous cores) for the benefit of reducing cost of a multi-core architecture.  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating an architecture of a first core, including an array of resistive processing units connected between row and column lines with a resistive element, in a second core). (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04, VI)


	In regards to claim 11, the overall combination of Yu, Taha and Buchanan teaches “The processor device as recited in claim 9” (see rejection of claim 9 above) “wherein the array of single resistive cross point processing units are cross-coupled between the row lines and the column lines, and include at least one of: programmable memristors or resistive random-access memory.” (Buchanan [0028, 0032, 0038 and 0073]:  wherein resistive process units are cross-coupled between row lines and column lines and include at least one of a memristor or a resistive random-access memory (also see Figs. 1 and 7))
	In regards to claim 12, the overall combination of Yu, Taha and Buchanan teaches “The processor device as recited in claim 9” (see rejection of claim 9 above) “wherein the array of single resistive cross point processing units include a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)

  In regards to claim 18, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “wherein the array includes row inputs and column inputs such that when a voltage is applied to the row inputs the column lines output currents and when the voltage is applied to the column inputs the row lines output current.” (Yu [0057, 0060 and 0066]: wherein the resistive memory array includes row inputs and column inputs such that a voltage is applied to a row and a column outputs a current or a voltage is applied to a column and a row outputs a current.  For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2) |Buchanan [0055-0073]) “wherein the array of single resistive cross point processing units include a weight storage and logic operations for storing and computing outputs.” (Buchanan [0022, 0031-0033 and 0073]:  wherein the resistive processing units include weight storage (i.e. resistive memory to store resistance values (i.e. weight values)) and a multiplication unit to compute outputs)
	In regards to claim 19, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising applying voltages to the row lines and/or the column lines to program conductances of the array of single resistive cross point processing units.” (Yu [0046, 0057, 0060 and 0066]:  wherein word line circuits (elements 22) apply a voltage to the row lines and the bit line circuits (elements 24) to program conductances |Buchanan [0030-0032 and 0038-0039]:  wherein applying voltages to row lines or column lines is used to program the resistance of the resistive processing units, and conductance is the reciprocal of the resistance.  Therefore, when programming a resistance, a conductance is also programmed (See Fig. 7))

8.	Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Taha, Buchanan and further in view of Morad, PGPUB No. 2016/0224465.

In regards to claim 17, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising: applying a voltage to at least one of the row lines and column lines using the processing unit (PUs); outputting a computational result to PUs connected to the other of the row lines and the column lines in the form of currents based on conductance of the array of single resistive cross point processing units” (Yu ([0046, 0057, 0060 and 0066]:  wherein word line circuits (elements 22) apply a voltage to the row lines and the bit line circuits (elements 24) apply voltages to the column lines.  Wherein computational results are sent to word line circuits and bit line circuits connected to other row lines and column lines in the form of currents based on conductance of the resistive memory (For example, the resistive elements are used to send current results IZ1-IZX to row lines and send results IR1-IRY to column lines depending on an operation being performed (See Figs. 1-2 and also see 0003-0004) (Note:  combination of Yu and Buchanan teaches resistive cross point processing units and therefore the combination of references teaches the limitation above)
	The overall combination of Yu, Taha and Buchanan does not teach “SIMD PUs” nor “storing the computational result in a shared memory.”  Yu does teach applying voltages to row lines and column lines using processing units (PUs), however Yu does not teach the processing units (PUs) being SIMD units.
	Morad discloses SIMD units connected to row lines of a memory array (See Fig. 5 and [0372]:  wherein SIMD processor includes a plurality of PUs connected to a resistive memory array)  wherein SIMD units store computational results to a shared memory ([0253 and Figs. 3 and 5]:  wherein SIMD units write to a shared memory (Note:  Yu teaches a computation result and Morad is used to teach writing to a shared memory and the combination would teach the above limitation))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic processing units of Yu to be the SIMD processing units as taught in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (SIMD processing units) for another (generic processing units of Yu) for the benefit of increasing the speed and efficiency of array processing by using SIMD processing techniques. (MPEP 2143, Example B)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yu, Taha and Buchanan to include a shared memory in which computational results are written too as in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (moving or writing result data to a shared memory) to a known device (combination of Yu, Taha and  Buchanan) ready for improvement to yield predictable results (a multi-core processor which moves or writes result data to a shared memory) for the benefit of efficiently storing data that needs to be shared or transferred between multiple programs/cores in a processor. (MPEP 2143, Example D)

	In regards to claim 20, the overall combination of Yu, Taha and Buchanan teaches “The method as recited in claim 16” (see rejection of claim 16 above) “further comprising multiple cores” (Taha [0056 and Fig.1]) “each including an array of processing units (PUs) and an array of resistive processing units coupled to the processing unit (PUs)” (Yu:  See Fig. 1:  wherein an array of processing units (word/bit line controllers) are coupled to an array of resistive memory| Buchanan: See Figs. 1, 7 and paragraph [0073]:  wherein an array of resistive processing units is disclosed. (Note: combination of references taught in claim 16 discuss the teaching of the array of resistive processing units being stored in a multicore processor))
	The overall combination of Yu, Taha and Buchanan does not teach “a shared memory” nor “including an array of SIMD PUs”.  
	Morad teaches “a shared memory” ([0253]:  wherein a shared memory is disclosed) “array of SIMD PUs” (See Fig. 5:  wherein SIMD processor includes an array of PUs)  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generic processing units of Yu to be the SIMD processing units as taught in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (SIMD processing units) for another (generic processing units of Yu) for the benefit of increasing the speed and efficiency of array processing by using SIMD processing techniques. (MPEP 2143, Example B)
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Yu, Taha and Buchanan to include a shared memory as in Morad.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (moving or writing result data to a shared memory) to a known device (combination of Yu, Taha and Buchanan) ready for improvement to yield predictable results (a multi-core processor which moves or writes result data to a shared memory) for the benefit of efficiently storing data that needs to be shared or transferred between multiple programs/cores in a processor. (MPEP 2143, Example D)


Allowable Subject Matter
9.	Claims 2, 5-7, 10 and 13-15 would be allowable if rewritten to overcome the respective double patenting rejection(s) and respective 35 U.S.C. 112(b) rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (See reasons for allowance in Non-Final office action mailed on 3/7/2022)

Response to Arguments
10.	Applicant’s arguments, see page 9 of the remarks, filed on 6/7/2022, with respect to previous claim objections and 35 USC 112(b) rejections with respect to claims 9-10, 14-15 and 17-18 have been fully considered and are persuasive.  Therefore, the previous claim objections and 35 USC 112(b) rejections with respect to claims 9-10, 14-15 and 17-18 have been withdrawn. 

11.	Applicant argues the double patenting rejections of claim 1-20, on page 9 of the remarks filed on 6/7/2022, in the substance that:
	“Claims 1-20 stand provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of issued U.S. Patent No. 10,901,939. Applicant recognizes that a properly executed terminal disclaimer under 37 CFR §1.321 is sufficient to overcome a non-statutory double patenting rejection. Applicant notes, however, that this is a provisional rejection and that no further response is needed at this time. Although Applicant disagrees with the rejection, Applicant will consider filing a terminal disclaimer after such time as the co-pending Application issues and all other matters in the present Application are resolved.”

	The examiner notes that the double patenting rejection will be maintained until applicant files a terminal disclaimer.  However, the examiner acknowledges that applicant intends to consider filing a terminal disclaimer after such time as the co-pending application issues and all other matters in the present application are resolved.

12.	Applicant argues the previous 35 USC 112(b) rejections of claim 4 and 11-13, on page 10 of the remarks filed on 6/7/2022, in the substance that:
	“Applicant has carefully considered the grounds upon which the rejections rest, and respectfully disagrees. However, although Applicant respectfully disagrees with the rejections, in the interest of furthering prosecution, claims 4, 9-15, 17, and 18 have been amended in accordance with the suggestions by the Examiner set forth on pages 11-13 of the present Office Action in a manner believed to overcome the rejections. 
	Thus, reconsideration and withdrawal of the rejections are respectfully requested.”

	The examiner notes that applicant has corrected the clarity issues regarding claims 9-10, 14-15 and 17-18 by using the suggestions provided on pages 11-13 of the previous non-final office action.  However, the examiner notes that the amendments made to claims 4 and 11-13 have not clarified the previous 35 USC 112(b) rejections and have not addressed the issues discussed on pages 11-13 of the previous non-final office action.  Therefore, the examiner encourages the applicant to address the previously made 35 USC 112(b) rejections by either amending the claims in the next response or explicitly arguing on the record why applicant believes the claims are definite.

13.	Applicant’s arguments filed on 6/7/2022, with respect to the 35 USC 103 rejections in view of Yu, Taha and Buchanan have been full considered but they are not persuasive.  Therefore, the previous 35 USC 103 rejections in view of Yu, Taha and Buchanan with respect to the rejections of similar independent claims 1, 9 and 16 have been maintained.  
	Claims 2-8, 10-15 and 17-20 are argued at least based on their dependency to one of independent claims 1, 9 and 16 and therefore claims 2-8, 10-15 and 17-20 remain rejected at least based on their dependency to one of claims 1, 9 and 16.

14.	Applicant argues the 35 USC 103 rejections of similar independent claims 1, 9 and 16, on pages 12-13 of the remarks filed on 6/7/2022 in the substance that:
	“Initially, it is respectfully asserted that Buchanan relates to resistive memory arrays, see the abstract of Buchanan. In Fig. 7, Buchanan illustrates a diagram of a resistive memory array for performing a MAC operation, see para. [0009]. The resistive memory array includes a plurality of resistive memory elements organized into rows and columns "joined together by a number of row lines (756-1, 756-2, 756-3) and column lines (758-1, 758-2, 758-3)," see para. [0073]. The row lines supply an input signal to the resistive elements as an input voltage signal, see Fig. 5 and para. 
[0073]. The resistive elements process the input voltage signal and then output the result along the column lines to the accumulation engine, see para. [0072] and Fig. 5. 
	However, Buchanan fails to teach of suggest, at least, resistive processing units which are configured to perform bidirectional communications along the row and column lines. Instead, the resistive elements in Buchanan communicate in a single direction along the row and column lines. In Fig. 7, the resistive elements only receive an input voltage from the row lines. The resistive elements do not then transmit data back along the row lines. Data/voltage is only transmitted in a single direction. Buchanan illustrates an example of the single direction communion in Fig. 1 which is presented below, and as such, Buchanan does not, and cannot teach bidirectional communications, as recited in pending claim 1.
	Fig. 1 of Buchanan shows a diagram of a resistive memory array, see para. [0003]. The resistive elements receive a read signal 104 and an input signal 108 and output the results to the accumulation engine, see paras. [0036] - [0040]. The read line and the input line are shown as single direction by the arrows in Fig. 1. Additionally, Buchanan states that the accumulation engine only receives the output signals, see para. [0040]. As such, Buchanan discloses resistive elements which only communicate in a single direction along the row/column lines. 
	Therefore, Buchanan fails to teach or suggest, at least, "an array of resistive processing units connected between row and column lines with a resistive element, wherein the resistive processing units are configured to perform bidirectional communications along the row and column lines," as recited in amended claim 1.”

	The examiner agrees that the Buchanan reference alone fails to teach the resistive processing units are configured to perform bidirectional communications along the row and column lines.  The examiner notes that the combination of Yu and Buchannan was used to teach that limitation.  For example, page 14 of the previous non-final office action indicates that Yu teaches a single resistive cross point memory that performs bidirectional communications along row and column lines using resistive elements of the resistive memory (Yu:  See Figs. 1-2 and [0057, 0060 and 0066]). However, Yu does not teach an array of single resistive cross point processing units such as disclosed in the instant application’s Fig. 3 for example; wherein the resistive processing units include a multiplier.  But Yu does teach using an array of resistive cross point memory elements to process data such as performing matrix multiplication (See Yu [0024-0030 and 0074]).  Therefore, Yu merely doesn’t teach using an array of single resistive cross point processing units that include hardware such as a multiplier as disclosed Fig. 3 of the instant application.  
	Therefore, the examiner modifies the array of single resistive cross point memory of Yu to include the resistive processing unit structures as taught in Buchanan.  As Yu uses the single resistive cross point memory array to perform matrix multiplication, it would have been obvious to modify the structure to include resistive processing units that include multipliers as taught in the array of single resistive cross point processing units of Buchanan.  (See 103 rejection above for complete obviousness rejection)
	In conclusion the combination of Yu and Buchanan is used to teach the argued limitation, not solely Buchanan.  The examiner suggests the applicant observe the combination of the rejection and not individual references alone.
15.	Applicant argues the 35 USC 103 rejections of similar independent claims 1, 9 and 16, on page 14 of the remarks filed on 6/7/2022 in the substance that:
	“On page 16 of the present Office Action, the Examiner concedes that Yu and Taha do not teach an array of resistive processing units. As such, Yu and Taha cannot teach or suggest, at least, resistive processing units which are configured to perform bidirectional communications. 
	Therefore, Yu and Taha fail to cure the deficiencies of Buchanan, and the combination of Yu, Taha, and/or Buchanan fails to teach or suggest at least, "an array of single resistive cross point processing units connected between row and column lines with a resistive element, the resistive processing units being configured to perform bidirectional communications along the row and column lines" [emphasis added], as recited in claim 1.”

	The examiner notes that as discussed in section 14 the combination of Yu and Buchanan would teach resistive processing units which are configured to perform bidirectional communications.  The examiner respectfully disagrees with the applicant’s assertion that Yu cannot teach the limitation because Yu does not explicitly teach resistive processing units as disclosed in Fig. 3 of the applicant’s disclosure.  
	For example, page 14 of the previous non-final office action indicates that Yu teaches a single resistive cross point memory that performs bidirectional communications along row and column lines using resistive elements of the resistive memory (Yu:  See Figs. 1-2 and [0057, 0060 and 0066]). However, Yu does not teach an array of single resistive cross point processing units such as disclosed in the instant application’s Fig. 3 for example; wherein the resistive processing units include a multiplier.  But Yu does teach using an array of resistive cross point memory elements to process data such as performing matrix multiplication (See Yu [0024-0030 and 0074]).  Therefore, Yu merely doesn’t teach using an array of single resistive cross point processing units that include hardware such as a multiplier as disclosed Fig. 3 of the instant application.  
	Therefore, the examiner modifies the array of single resistive cross point memory of Yu to include the resistive processing unit structures as taught in Buchanan.  As Yu uses the single resistive cross point memory array to perform matrix multiplication, it would have been obvious to modify the structure to include resistive processing units that include multipliers as taught in the array of single resistive cross point processing units of Buchanan.  (See 103 rejection above for complete obviousness rejection) The combination of Yu and Buchannan would teach resistive processing units which are configured to perform bidirectional communications as claimed.

16.	Applicant further argues the 35 USC 103 rejections of similar independent claims 1, 9 and 16, on pages 14-15 of the remarks filed on 6/7/2022 in the substance that:
	“Furthermore, the Examiner concedes on page 21 of the present Office Action that Yu, Taha, and Buchanan fail to teach "a second core including a second array of resistive processing units...", but contends that this feature would be obvious since "the combination teaches a first array of single resistive cross point processing units...".
	Applicant respectfully disagrees that this is obvious, and respectfully reminds the Examiner that the failure of an asserted combination to teach or suggest each and every feature of a claim remains fatal to an obviousness rejection under 35 U.S.C. §103. Section §2143.03 of the MPEP requires the "consideration" of every claim feature in an obviousness determination. To render a claim unpatentable, however, the Office must do more than merely "consider" each and every feature for this claim. Instead, the asserted combination of the patents must also teach or suggest each and every claim feature. See In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974) (emphasis added) (to establish prima facie obviousness of a claimed invention, all the claim features must be taught or suggested by the prior art). "If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious" (MPEP §2143.03, citing In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). 
	Moreover, if the Examiner is applying Official Notice in this instance, Applicants submit that the Examiner's reliance upon what is allegedly known in the art without providing any evidentiary support for such a conclusion is a form of "Official Notice". If the Office Action has intended to take Official Notice, such an attempt is traversed, at least because it is not in compliance with the Office's own procedures. Proper use of Official Notice requires compliance with several obligations expressly set forth in the Manual of Patent Examining Procedure. The Office has failed to meet these obligations. Specifically, the Office has failed to satisfy its obligations under MPEP §2144.03. MPEP § 2144.03(B), for example, expressly requires the Office to provide specific factual findings predicated on sound technical and scientific reasoning to support taking Official Notice. 
	The MPEP goes on to explain that this means that the Office should present an Applicant with the explicit basis on which Official Notice is based so that the Applicant is able to challenge the assertion in the next reply after the Office action. (MPEP §2144.03(B)). When relying on personal knowledge, the Examiner must provide an affidavit or declaration setting forth specific factual statements and an explanation to support the finding. See MPEP § 2144.03(C).”

The applicant appears to be arguing limitations of independent claim 9, which state “a second core including a second array of resistive processing units.”  The examiner respectfully disagrees with the applicant’s arguments as the examiner has considered each and every limitation of the claim and provided several obviousness motivations to explain the rejection.
But for clarification the examiner asserts that the reference Taha teaches using a resistive memory array located at a multicore processor.  The initial combination of Yu, Taha and Buchanan would teach “a first core including a first array of single resistive cross point processing units”.  The claim goes on to state “a second core including a second array of resistive processing units.”  As shown in Fig. 5 of the applicant’s disclosure it appears that a multicore processor includes a plurality of cores that each include an array of single resistive cross point processing units, i.e. a multicore processor with duplicated (same) structure in each core.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a second core of the overall combination of Yu, Taha and Buchanan to include a same architecture as the first core (i.e. including an array of resistive processing units connected between row and column lines with a resistive element).  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using homogeneous cores in a multicore processor) to a known device (multi-core processor of Yu, Taha and Buchanan) ready for improvement to yield predictable results (a multicore processor which includes homogenous cores) for the benefit of reducing cost of a multi-core architecture.  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating an architecture of a first core, including an array of resistive processing units connected between row and column lines with a resistive element, in a second core). (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04, VI)
	As indicated above and in the 35 USC 103 rejection of claim 9 above.  It is obvious to include homogeneous cores in a multicore processor which each include the same structure.  It could also be considered a mere duplication of parts, i.e. duplicating an array of resistive processing units such that two cores include an array of resistive processing units (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP 2144.04, VI).
	Therefore, the examiner respectfully disagrees with the applicant’s assertions above.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/           Primary Examiner, Art Unit 2183